Citation Nr: 0817539	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected residuals of a nose injury, to include 
the assignment of a separate rating for disfigurement.

2.  Entitlement to service connection for a back condition 
with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and August 2005 decisions by 
the RO.  In September 2003 the RO granted service connection 
for residuals of a nose injury with saddle deformity, 
assigning a noncompensable rating, effective July 17, 2003.  
In May 2005 the RO increased that rating to 10 percent.  In 
October 2006 the RO increased the rating to 30 percent.  By 
an August 2005 decision, the RO denied service connection for 
a back condition with degenerative arthritis. 

The issue of entitlement to service connection for a back 
condition with degenerative arthritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if additional action is 
required on his part.


FINDINGS OF FACT

1.  The veteran's sinusitis is related to his nose injury 
with saddle deformity. 

2.  The veteran's sinusitis is manifested by near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

3.  The veteran has a saddle deformity of the nose with tip 
collapse which results in visible tissue "loss" and gross 
distortion of the nose.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 
percent for service-connected residuals of a nose injury as 
manifested by a sinus disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6514 (2007).

2.  The criteria for a separate initial disability rating of 
30 percent for service-connected residuals of a nose injury 
as manifested by facial disfigurement of saddle deformity 
with tip collapse of the nose have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

As noted above, the veteran's claim of service connection for 
a back condition with degenerative arthritis is being 
remanded for further development.  Thus the Board will 
discuss compliance with the VCAA as it relates to the claim 
being decided on appeal herein, that of entitlement to an 
initial rating in excess of 30 percent for residuals of a 
nose injury with saddle deformity.

In connection with the veteran's initial claim of service 
connection for residuals of a nose injury, a VCAA notice 
letter was sent in August 2003, prior to the RO's September 
2003 decision in which service connection was granted.  That 
letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  The veteran 
was asked to send information describing additional evidence 
for VA to obtain, and notified that it was still his 
responsibility to support his claim with appropriate 
evidence.  VCAA notice letters were also sent in September 
2004, February 2006, and May 2006, after the RO's initial 
September 2003 decision granting service connection.  The 
September 2004 letter informed the veteran of the evidence 
necessary to establish an increased rating, notified him of 
his and VA's respective duties for obtaining evidence, and he 
was asked to send information describing additional evidence 
for VA to obtain.  He was also asked to send any evidence 
that pertained to his claim of increased disability rating.  
The May 2006 letter to the veteran additionally informed him 
of the criteria for establishing a rating and an effective 
date in connection with his appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, as noted above, as concerns the veteran's claim on 
appeal, some of the required notice was not provided to the 
veteran until after the RO entered its September 2003 
decision on his claim. 

Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  Although daily sick reports were 
obtained, the veteran's service treatment records were not 
able to be obtained as they are presumed to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center.  Records of his private treatment and VA treatment 
were obtained.  The veteran was afforded VA examinations 
relating to his claim of service connection for residuals of 
a nose injury during August 2003 and August 2006.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured 
relative to his claim of increased initial rating for 
residuals of a nose injury with saddle deformity.  Therefore, 
no further development action is warranted.

(The Board notes that the veteran's representative has 
requested further development of the veteran's claim of 
service connection for a back condition with degenerative 
arthritis.  This will be discussed in the remand that follows 
below.)

II.  The Merits of the Veteran's Claim

1.  Entitlement to an initial rating in excess of 30 percent 
for service connected residuals of nose injury with saddle 
deformity.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

By its decision in September 2003 the RO granted service 
connection for residuals of a nose injury with saddle 
deformity.  A noncompensable rating was assigned effective 
July 17, 2003, pursuant to Diagnostic Code 6502 covering 
traumatic deviated septum because the veteran did not have 
the 50 percent of the nasal passage on both sides or complete 
obstruction on one side required for a 10 percent rating 
under this diagnostic code.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2007).  In May 2005 the RO increased that initial 
rating to 10 percent, effective July 17, 2003, based on 
Diagnostic Code 7800 covering disfigurement of the head, 
face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).  

By its October 2006 decision, the RO increased the initial 
rating for residuals of a nose injury with saddle deformity 
to 30 percent, also effective July 17, 2003, based on 
Diagnostic Code 6514 covering chronic sinusitis.  The veteran 
contends that he is entitled to at least a 50 percent rating 
pursuant to Diagnostic Code 6514.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6514 (2007).

Under the general rating formula for sinusitis pursuant to 
Diagnostic Code 6514, a 30 percent disability rating is 
awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating (the 
highest rating available pursuant to Diagnostic Code 6514) is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6514 (2007).

As further discussed below, the Board finds that the veteran 
suffers from chronic sinusitis, the symptoms of which more 
nearly approach a 50 percent rating pursuant to Diagnostic 
Code 6514.  

At an August 2006 VA examination, the examiner diagnosed the 
veteran with (1) nose injury incurred in 1951 while serving 
in the Army resulting in saddle deformity, tip collapse, and 
septal perforation; (2) breathing obstruction (40 percent 
left and 80 percent right) of the bilateral nostrils; and (3) 
reported chronic sinusitis and sinus pressure associated with 
headaches.  He commented that there was significant 
functional impairment of the veteran's nose.  

The veteran reported that it was increasingly harder to 
breath through his nostrils and when he walked he had no 
breath through his mouth.  He had occasional purulent 
drainage that he described as thick and yellow, but most days 
it was milky and white.  He had a speech impairment that was 
secondary to his chronic sinus drainage.  He complained of 
chronic sinusitis with sinus pressure over his maxillary and 
frontal sinuses on a weekly basis, and he occasionally 
experienced headaches with this.  There were no periods of 
incapacitation.  He used loratadine 10 milligrams by mouth 
daily, and over the counter nasal saline spray.  

The examiner noted that the veteran was treated with sutures 
when he initially injured his nose.  In 1958 he was diagnosed 
with septal deflection to the right with total obstruction 
and underwent surgery for septal resection.  He later had a 
benign growth removed from his nose.  The examiner also noted 
that a December 2003 computed tomography (CT) scan of the 
sinuses identified paranasal sinus disease in the maxillary, 
frontal, and ethmoid sinuses, deformity of the nasal bone, 
and partial resection of the lowest aspect of the nasal 
septum extending to the right zygomatic arch, secondary to 
the old injury.  A current x-ray study of the sinuses showed 
no abnormality.  He observed that the veteran had a hoarse 
quality to his voice, and there was purulent discharge in the 
right nostril.  No polyps were visualized, but there was 
obstruction with breathing through the right nostril at 40 
percent, and the left at 80 percent.  There was tenderness 
over the sinuses with palpation.

In addition to the above noted surgeries, at a March 1990 
hearing at the RO before a hearing officer in connection with 
his appeal of a prior denied claim of service connection for 
a nasal disorder, the veteran testified that he went to serve 
in Korea after his nose was injured during March 1951; that 
it was tight when he was there, and when he returned, it kept 
growing tighter until it closed.  He had it opened up, but 
(at that time in March 1990) he was going to have cartilage 
trimmed out again.  

Based on the foregoing evidence, the Board finds that the 
veteran's sinusitis symptoms more closely meet the criteria 
for a 50 percent rating pursuant to Diagnostic Code 6514 
during the entire appeal period.  Although he does not have 
incapacitating episodes, the competent medical evidence of 
record shows that the veteran's sinusitis is manifested by 
near constant sinusitis on a weekly basis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

The Board further notes that under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2007); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  As mentioned 
above, the RO had previously granted a 10 percent disability 
rating pursuant to Diagnostic Code 7800, for the saddle 
deformity of the veteran's nose.  This is a separate 
disability for which compensation can be awarded.  The vetera 
does not manifest one of the eight characteristics of 
disfigurement, as is required for the assignment of a 10 
percent rating under Diagnostic Code 7800.  This diagnostic 
code provides that a 30 percent rating may be assigned with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is provided for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement.

In the present case, as demonstrated by the color photographs 
obtained at the August 2006 VA examination, the veteran 
demonstrates gross distortion of the nose due to saddle 
deformity and tip collapse.  While visible or palpable tissue 
loss has not been noted during VA examination, the Board is 
of the opinion that the tip collapse noted during VA 
examination in August 2006 and by the veteran's private 
physician in November 2004 is akin to the tissue "loss" 
required for the assignment of a 30 percent rating for 
disfigurement.  Therefore, the Board assigns herein a 
separate 30 percent disability rating pursuant to Diagnostic 
Code 7800, effective July 17, 2003.  There is no basis upon 
which to conclude that a higher evaluation is warranted 
during any portion of the appeal period.




ORDER

A 50 percent initial rating for residuals of a nose injury 
with sinusitis is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A 30 percent initial rating for residuals of a nose injury 
with disfiguring saddle deformity of the nose and tip 
collapse is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

2.  Entitlement to service connection for a back condition 
with degenerative arthritis.

The veteran contends that his current back condition is 
related to his service in Korea when he was sent to a 
military hospital for traction of his spine and was 
prescribed pain medication  He stated that, because he was 
six feet tall and a tank driver, his back was injured from 
having had to bend over regularly when driving a tank.  

As noted above, the veteran's service treatment records are 
not available, as they are presumed to have been destroyed in 
the 1973 fire at National Personnel Records Center (NPRC).  
In connection with prior claims of service connection for the 
veteran's nose injury and malaria, all the RO was able to 
obtain in December 1988 were daily sick reports for the 
period from December 2, 1950 to April 9, 1951, that showed 
treatment for the veteran during February 1951 when the 
veteran was assigned to Company D, 33rd Tank Battalion.  
Although the sick reports do not show what the treatment was 
for, in his current July 2003 claim (and similar testimony in 
March 1990), the veteran said the treatment in February 1951 
was for his nose injury at Fort Knox, just before he was 
married in March 1951.  After March 1951 he was sent to serve 
in Korea with Company C, 30th Tank Battalion.  In connection 
with the veteran's prior claim of service connection for 
malaria, NPRC's December 1988 reply stated that it had 
searched the sick reports of the 30th Tank Battalion for the 
period from March 25, 1952 to June 20, 1952, and found no 
entries pertaining to the veteran.  

In her February 2008 informal hearing presentation, the 
veteran's representative contended that, since no search of 
the records of the 30th Tank Battalion had been made in 
connection with the veteran's current claim of service 
connection for a back condition, VA should make a further 
request for unit or organizational histories, morning 
reports, after action reports, or daily journals relating to 
the veteran's service with the 70th Tank Battalion in Korea, 
and that a remand was needed in order to further attempt to 
reconstruct the veteran's medical history relating to his 
back injury.   She cited O'Hare v. Derwinski, 1 Vet. App. 365 
(1991) for the holding that the Board has a heightened duty 
to consider application of the benefit of the doubt rule (not 
a heightened benefit of the doubt), to assist the veteran in 
developing his claim, and to explain its decision when the 
veteran's medical records have been destroyed.  Also see 
Cromer v. Nicholson, 19 Vet. App. 215 (2005);  Russo v. 
Brown, 9 Vet. App. 46 (1996). 

In view of the foregoing, the Board agrees that a remand is 
needed for further attempt to reconstruct the veteran's 
medical history relating to treatment of injury to his back 
while he was stationed in Korea.  The Board notes that, 
inasmuch as the veteran has stated he was placed in traction, 
he probably received inpatient treatment that could possibly 
be verified by the treating hospital's records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the name 
and location of the hospital where he was 
treated for a back injury in Korea.  Also 
ask him to provide an approximate date of 
his treatment within a three month time 
frame.

2.  Inquire directly of the named 
hospital for any records relating to 
treatment of the veteran within the three 
month time frame provided by the veteran.  
Also order a search for records relating 
to treatment of the veteran's back by 
National Personnel Records Center and 
Joint Services Records Research Center 
for daily sick reports, morning reports, 
daily journals, and unit histories for 
Company C, 30th Tank Battalion, during 
the three month period provided by the 
veteran.  Any materials obtained should 
be associated with the claims file.  A 
memorandum to the file should be prepared 
and inserted that details all efforts to 
obtain the veteran's service treatment 
records and to reconstruct them.  

3.  If, and only if, additional 
information is obtained relating to 
treatment of the veteran's back in Korea, 
the veteran should be scheduled for an 
appropriate VA examination in order to 
determine the nature, extent, and 
etiology of any back condition present.  
The claims folder should be provided to 
the examiner for review of pertinent 
documents therein and the examination 
report should reflect that such a review 
was conducted.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
back condition is related to his active 
military service.  A complete rationale 
for all opinions should be provided.  The 
examiner should attempt to reconcile 
his/her opinion with any contrary 
opinions of record.

4.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


